Appeal by defendant from a judgment of the County Court, Westchester County (Patane, J.), rendered August 17,1982, convicting him of *552burglary in the second degree, attempted grand larceny in the third degree and criminal mischief in fourth degree, upon a jury verdict, and imposing sentence. If Judgment affirmed. U The defendant’s contentions as to the alleged illegality of the arrest and tainted identification procedure were not preserved for appellate review. Mollen, P. J., Titone, O’Connor and Weinstein, JJ., concur.